UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7473



RICKY A. DODD,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE, Director of Prisons,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-509-3)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky A. Dodd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Dodd seeks to appeal the district court’s order dismiss-

ing his complaint without prejudice for failing to comply with an

order of the court.   The district court dismissed the complaint

because Dodd failed to sign and return a document entitled “Consent

to Collection of Fees.”   Because Dodd may reinstate his suit by

complying with the district court’s order, we lack jurisdiction to

decide this appeal.   Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).     In refiling,

Dodd may present his assertion that he has no assets.

     Therefore, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2